Case 1:18-cv-00886-LPS Document 107 Filed 03/13/20 Page 1 of 1 PageID #: 6829

                                                                                   Jeff Castellano
                                                                                   I.M. Pei Building
                                                                                   1105 North Market St., 12th Floor
                                                                                   Wilmington, DE 19801
                                                                                   (302) 298-0703
                                                                                   jcastellano@shawkeller.com



                                      March 13, 2020

BY CM/ECF AND HAND DELIVERY
The Honorable Jennifer L. Hall
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801
       Re: 3Shape A/S v. Align Technology, Inc., C.A. No. 18-886-LPS (Consolidated)
Dear Judge Hall:
        Pursuant to the Scheduling Order (D.I. 20 ¶ 14) in the above-referenced matter, the
parties submit this joint letter regarding the claim construction hearing scheduled for April 21,
2020 at 2:00 p.m. (D.I. 99).

        Defendant requests a total of three hours be allocated to the parties for the hearing, with
each side to be allocated ninety minutes. Plaintiff requests a total of ninety minutes be allocated
to the parties for the hearing, with each side to be allocated forty-five minutes. Neither party
requests leave to present testimony at the hearing.

                                                      Respectfully,

                                                      /s/ Jeff Castellano

                                                      Jeff Castellano (No. 4837)
cc:    Clerk of the Court (by hand delivery)
       All counsel of record (by e-mail)
